CONSENT FOR N|OD|F|CAT|ON OF SUPERV|SED RELEASE/PROBAT|ON

UNITED STATES DISTRICT COURT

forthe _ FILED

District of Columbla
APR 5 - 2017

C|erk, U. S. District& Bankruptcy
Courts for the Distr|ct of Columbla

UNITED STATES OF AMERICA

QQB§QLMDMQLB

Defendant

)
)
vs. ) Criminal NO. wci
)
)
)

CONSENT TO MODIFY PROBATION/SUPERVISED RELEASE

The parties agree the defendant‘s conditions of supervised release/probation should be modified
and being no objection thereto, IT IS RECOMMENDED THAT the defendant's conditions of`
supervised release/probation are modified . ' ;- : . - -.. : . .. . ; .

  

 

Daleclviewi bt, WFK

Failure to file timely objections to the fin ` _s and recommendations set forth in this report may
waive your right of appeal from an order of the District Court adopting such findings and
recommendations See Thomas v. Am, 474 U.S. 140 (1985).

 

U,S. Magistrate Ju ge

   
 

The magistrate judge having recommended that the conditions of the defendant's supervised
release/probation be modified and there being 110 objection lhereto. IT IS ORDERED that the 7A
recommendation of the magistrate judge 13 acceptch//)/ //x j /1/7" j /%?_` /%C€/// g f` 5 a/\/€¢_er‘/

Dared: Wé; 29/? /%/%{ /W

U S District Judge